DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitaiton “ the gate structure comprising an work-function metal (WFM) layer…, a topmost surface of the WFM layer being lower than a top surface of the gate structure.”  This limitation renders the claim indefinite because it is unclear how the topmost surface of the  WFM layer can be lower than a top surface of the gate structure if the WFM layer is a part of the gate structure.
Claim 10 recites the limitation “a gate structure, comprising: a barrier layer, a top surface of the barrier layer being substantially coplanar with a top surface of the gate structure; a work-function metal (WFM) layer, a top surface of the WFM layer being lower than the top surface of the gate structure; a first filler metal layer on the WFM layer, wherein a top surface of the first filler metal layer is substantially coplanar with the top surface of the gate structure; a second filler metal layer, a top surface of the second filler metal layer being substantially coplanar with the top surface of the gate structure.”  This limitation renders the claim indefinite because it is unclear how a gate structure, comprising: a barrier layer, a top surface of the barrier layer being substantially coplanar with a top surface of the gate structure; a work-function metal (WFM) layer, a top surface of the WFM layer being lower than the top surface of the gate structure if a barrier layer, filler metal layer and WFM layer are part of the gate structure.
Claims 2-9, and 11-16 are indefinite because of their dependence on indefinite claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1  and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2018/0012810) in view of Huang (US 20160372565, cited in IDS).
Regarding claim 1, Zhou discloses a fin field-effect transistor (finFET) device, comprising: a substrate (Fig. 16, numeral 200) ; a fin  (201) over the substrate (200); and a gate structure (230)-(272) over the fin (201), the gate structure comprising: a work-function metal (WFM) layer (230) ([0044]) over an inner sidewall of the gate structure, a topmost surface of the WFM layer  (230) being lower than a top surface of the gate structure (272); a filler gate metal layer (272) over the topmost surface of the WFM layer, (230) a top surface of the filler gate metal layer (272) substantially co-planar with the top surface of the gate structure (272); and a  layer (262) between the filler gate  metal layer (272) and the WFM layer (230).
Zhou does not disclose that the layer is a self-assembled monolayer (SAM).
 Zhou however discloses that the layer (262) is covering layer forms on the work function layer.  And Huang discloses forming covering layer (Fig.13, numeral 126) on the work function layer (134) as a self-assembled monolayer (SAM) ([0033]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Zhou with Huang to have the layer is a self-assembled monolayer (SAM) for the purpose of providing enhance protection to the gate dielectric (Huang, [0024]).
A fin field-effect transistor (finFET) device, comprising: a substrate; a fin over the substrate; and a gate structure over the fin, the gate structure comprising: a work-function metal (WFM) layer over an inner sidewall of the gate structure, a topmost surface of the WFM layer being lower than a top surface of the gate structure; a filler gate metal layer over the topmost surface of the WFM layer, a top surface of the filler gate metal layer substantially co-planar with the top surface of the gate structure; and a self-assembled monolayer (SAM) between the filler gate metal layer and the WFM layer.  
Regarding claim 2, Huang discloses wherein the SAM comprises an adhesion layer between the WFM layer and the filler gate metal layer.  
Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest an other filler gate metal layer surrounded by the WFM layer, a top surface of the other filler gate metal layer substantially co- planar with the top surface of the gate structure, wherein the SAM is between the other filler gate metal layer and the filler gate metal layer as required by claim 3.
The search of the prior art does not disclose or reasonably suggest a self-assembled monolayer (SAM) comprising: a first portion interposed between the barrier layer and the first filler metal layer; a second portion interposed between the WFM layer and the first filler metal layer; and a third portion interposed between the first filler metal layer and the second filler metal layer as required by claim 10.
The search of the prior art does not disclose or reasonably suggest a first self-assembled monolayer (SAM) interposed between the first filler metal layer and the second filler metal layer; and a second SAM interposed between the WFM layer and the second filler metal layer as required by claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891